     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 1 of 12

 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
      KATHY WEBSTER,                                Case No.
11
                        Plaintiff,                  COMPLAINT FOR DAMAGES
12
                                                    1. VIOLATION OF THE FAIR CREDIT
13           v.                                     REPORTING ACT, 15 U.S.C. §1681 ET SEQ.
14                                                  2. VIOLATION OF THE ROSENTHAL FAIR
      FLAGSHIP CREDIT ACCEPTANCE,                   DEBT COLLECTION PRACTICES ACT,
15    LLC and EQUIFAX INFORMATION                   CAL. CIV. CODE §1788 ET SEQ.
      SERVICES, LLC,
16                                                  DEMAND FOR JURY TRIAL
                        Defendants.
17

18

19                                            COMPLAINT

20         NOW comes KATHY WEBSTER (“Plaintiff”), by and through her attorneys, WAJDA

21   LAW GROUP, APC (“Wajda”), complaining as to the conduct of FLAGSHIP CREDIT
22   ACCEPTANCE, LLC (“Flagship”) and EQUIFAX INFORMATION SERVICES, LLC
23
     (“Equifax”) (collectively, “Defendants”), as follows:
24
                                         NATURE OF THE ACTION
25
        1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit
26

27   Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq., and Flagship’s violations of the

28
                                                      1
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 2 of 12

 1   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et
 2   seq.
 3
                                          JURISDICTION AND VENUE
 4
        2. This action arises under and is brought pursuant to the FCRA. Subject matter jurisdiction is
 5
     conferred upon this Court by 15 U.S.C. §1681p, 28 U.S.C. §§1331 and 1337(a), as the action arises
 6

 7   under the laws of the United States. Supplemental jurisdiction exists for the state law claim

 8   pursuant to 28 U.S.C. §1367.

 9      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business
10
     in the Eastern District of California, and a substantial portion of the events or omissions giving rise
11
     to the claims occurred within the Eastern District of California.
12
        4. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as
13
     the claims arise out of the same transaction, occurrence, or series of transactions or occurrences
14

15   and common questions of law or fact will arise.

16                                                     PARTIES
17      5. Plaintiff is a consumer over 18-years-of-age residing in Solano County, California, which
18
     lies within the Eastern District of California.
19
        6. Equifax is regularly engaged in the business of assembling, evaluating, and disbursing
20
     information concerning consumers for the purpose of furnishing consumer reports and credit files
21

22   to third parties bearing on a consumer’s credit worthiness, credit standing, and credit capacity on a

23   nationwide basis, including in the State of Illinois. Equifax’s registered agent is located at 1550

24   Peachtree Street NW, Atlanta, Georgia.
25      7. Flagship “originates or purchases automobile contracts that are secured by new and used
26
     automobiles purchased by consumers from predominantly franchised or established independent
27

28
                                                          2
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 3 of 12

 1   automobile dealerships.”1 Flagship is limited liability company organized under the laws of the
 2   state of Delaware, with its principal place of business located at 3 Christy Drive, Suite 201, Chadds
 3
     Ford, Pennsylvania 19317. Flagship’s registered agent is located at 2595 Interstate Drive, Suite
 4
     103, Harrisburg, Pennsylvania 17110. Flagship uses mail, telephone, and credit reporting for the
 5
     principal purpose of collecting debts from consumers on a nationwide basis, including consumers
 6

 7   in the State of California. Furthermore, Flagship is a furnisher of credit information to the major

 8   credit reporting agencies, including co-Defendant Equifax.

 9                                       FACTS SUPPORTING CAUSE OF ACTION
10
           8. Several years ago, Plaintiff purchased an automobile, which was financed through Flagship
11
     (“subject account”).
12
           9. Plaintiff eventually paid-off the entirety of the subject account, thus satisfying all obligations
13
     to Flagship.
14

15         10. In early 2019, Plaintiff was looking to improve her credit, so she accessed her Equifax

16   consumer report and noticed inaccuracies pertaining to the subject account.
17         11. For example, in spite of the fact that the subject account was paid in full, Equifax was
18
     continuing to report monthly terms, along with a “Scheduled Payment Amount” of $560.
19
           12. Plaintiff was taken aback by this notation, as she paid the entirety of the subject account,
20
     and was thus no longer liable to remit a scheduled monthly payment of $560.
21

22         13. Consequently, on June 6, 2019, Plaintiff initiated a written credit dispute with Equifax.

23   Specifically, Plaintiff informed Equifax that the subject account (Flagship Crd – 630631XXX) is

24   closed and requested that it remove the erroneous credit reporting of the “Scheduled Payment
25   Amounts” corresponding to the paid subject account.
26

27

28   1
         https://www.flagshipcredit.com/our-services
                                                           3
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 4 of 12

 1      14. Plaintiff sent this dispute letter, along with her driver’s license and social security
 2   identification, to Equifax via certified U.S. mail.
 3
        15. Upon information and belief, Flagship received notice of Plaintiff’s dispute within five days
 4
     of Equifax receiving notice of Plaintiff’s written dispute. See 15 U.S. Code §1681i(a)(2).
 5
        16. On or about July 1, 2019, Equifax responded by failing to reasonably investigate Plaintiff’s
 6

 7   credit dispute.   Specifically, Equifax stated that it has researched the subject account and

 8   determined that the scheduled payment amount is being reported correctly, as seen below:

 9

10

11

12

13

14

15

16

17

18

19
        17. Despite having actual knowledge that Plaintiff no longer had a monthly scheduled payment
20
     amount, as Plaintiff paid the subject account in full, as well as after receiving Plaintiff’s dispute,
21

22   Defendants continued to incorrectly report the subject debt with a scheduled payment amount of

23   $560.

24      18. Any reasonable investigation engaged in by Defendants would and should have revealed
25   the inaccuracy of the information on Plaintiff’s credit report.
26
        19. The reporting of the Flagship trade line is patently inaccurate and materially misleading
27
     given the complete absence of any scheduled monthly payments between Plaintiff and Flagship.
28
                                                           4
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 5 of 12

 1   Plaintiff satisfied all the terms of her agreement with Flagship, and thus, no longer had any
 2   obligation to remit a monthly payment to Flagship. Accordingly, the scheduled monthly payment
 3
     amount should state “$0.”
 4
                    IMPACT OF INACCURATE INFORMATION IN PLAINTIFF’S CREDIT FILE
 5
        20. The erroneous reporting of the subject account paints a false and damaging image of
 6

 7   Plaintiff. Specifically, the inaccurate reporting of the subject accounts has had a significant adverse

 8   impact on Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing

 9   that Plaintiff has outstanding monthly payments impacting any ability to meet potential future
10
     obligations.
11
        21. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,
12
     and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her creditworthiness,
13
     credit standing, and credit capacity.
14

15      22. As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered various

16   types of damages as set forth herein, including specifically, the loss of credit opportunity, certified
17   mail expenses, and other frustration and aggravation associated with writing dispute letters, time
18
     and money expended meeting with her attorneys, tracking the status of her disputes, monitoring her
19
     credit file, and mental and emotional pain and suffering.
20
        23. Due to the conduct of Defendants, Plaintiff was forced to retain counsel to correct the
21

22   inaccuracies in her Equifax credit files.

23                     COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                         (AGAINST FLAGSHIP)
24
        24. Plaintiff restates and realleges paragraphs 1 through 23 as though fully set forth herein.
25
        25. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).
26
        26. Flagship is a “person” as defined by 15 U.S.C. §1681a(b).
27

28
                                                         5
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 6 of 12

 1       27. Flagship is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial
 2   institution” as defined by 15 U.S.C. §1681a(t).
 3
         28. At all times relevant, the above mentioned credit reports were “consumer reports” as the
 4
     term is defined by §1681a(d)(1).
 5
         29. Flagship violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with
 6

 7   respect to the disputed information after receiving requests for an investigation from Equifax and

 8   Plaintiff.

 9       30. Flagship violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,
10
     provided by Equifax and Plaintiff pursuant to 15 U.S.C. §1681i(a)(2).
11
         31. Had Flagship reviewed the information provided by Equifax and Plaintiff, it would have
12
     corrected the inaccurate representation as to monthly payments, and transmitted the correct
13
     information to Equifax. Instead, Flagship wrongfully and erroneously confirmed its inaccurate
14

15   reporting without conducting a reasonable investigation.

16       32. Flagship violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the
17   investigation or reinvestigation of Plaintiff’s dispute with Equifax.
18
         33. Flagship violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its
19
     investigation or reinvestigation to Equifax after being put on notice and discovering inaccurate and
20
     misleading reporting with respect to the subject account.
21

22       34. Flagship violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

23   block the inaccurate information in Plaintiff’s Equifax credit files.

24       35. Flagship failed to conduct a reasonable investigation of its reporting of the subject account,
25   record that the information was disputed, or delete the inaccurate information from Plaintiff’s
26
     Equifax credit files within 30 days of receiving notice of the disputes from Equifax under 15 U.S.C.
27
     §1681i(a)(1).
28
                                                        6
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 7 of 12

 1      36. Despite the blatantly obvious errors in Plaintiff’s Equifax credit files, and Plaintiff’s efforts
 2   to correct the errors, Flagship did not correct the errors or trade line to report accurately. Instead,
 3
     Flagship wrongfully furnished and re-reported the inaccurate and misleading information after
 4
     Plaintiff’s dispute to Equifax.
 5
        37. A reasonable investigation by Flagship would have confirmed the veracity of Plaintiff’s
 6

 7   dispute, yet the inaccurate information remains in Plaintiff’s Equifax credit files.

 8      38. Had Flagship taken steps to investigate Plaintiff’s valid disputes or Equifax’s requests for

 9   investigation, it would have permanently corrected the erroneous and misleading credit reporting.
10
        39. By deviating from the standards established by the debt collection industry and the FCRA,
11
     Flagship acted with reckless and willful disregard for its duty as a furnisher to report accurate and
12
     complete consumer credit information to Equifax.
13
        WHEREFORE, Plaintiff, KATHY WEBSTER, respectfully requests that this Honorable Court
14

15   enter judgment in her favor as follows:

16      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
17
        b. An order directing Flagship to immediately delete all of the inaccurate information from
18
           Plaintiff’s credit reports and credit files;
19
        c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
20         underlying FCRA violations;
21      d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
22         to 15 U.S.C. §1681n;

23      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
           FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
24
        f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
25         and 15 U.S.C. §1681o; and
26
        g. Award any other relief as this Honorable Court deems just and appropriate.
27

28
                                                        7
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 8 of 12

 1                    COUNT II - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                         (AGAINST EQUIFAX)
 2
        40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.
 3
        41. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).
 4

 5      42. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

 6   on a nationwide basis” as defined by 15 U.S.C. §1681a(p).
 7      43. At all times relevant, the above-referenced credit reports were “consumer reports” as that
 8
     term is defined by §1681a(d).
 9
        44. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.
10
     §1681a(c).
11

12      45. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

13   report it shall follow reasonable procedures to assure maximum possible accuracy of the

14   information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).
15      46. The FCRA requires that the credit reporting industry to implement procedures and systems
16
     to promote accurate credit reporting.
17
        47. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of any
18
     item of credit information, the FCRA requires the credit reporting agency to reinvestigate free of
19

20   charge and record the current status of the disputed information, or delete the item within 30 days

21   of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

22      48. Plaintiff provided Equifax with all relevant information in her June 6, 2019 request for
23
     investigation to reflect that she is no longer liable for the subject account, and thus, should not be
24
     responsible for a monthly scheduled payment amount.
25
        49. Equifax prepared Plaintiff’s credit reports containing inaccurate and materially misleading
26
     information by reporting the subject accounts with a scheduled payment amount, when in fact,
27

28   Plaintiff was no longer obligated to pay on the subject account.
                                                       8
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 9 of 12

 1       50. Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable
 2   procedures to assure maximum possible accuracy in preparation of the consumer reports it
 3
     furnished and refurnished regarding Plaintiff. Upon information and belief, Equifax prepared
 4
     patently false and materially misleading consumer reports concerning Plaintiff.
 5
         51. Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation to
 6

 7   determine whether the disputed information was accurate and to subsequently delete or correct the

 8   information in Plaintiff’s credit files.

 9       52. Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s
10
     dispute to Flagship. Upon information and belief, Equifax also failed to include all relevant
11
     information as part of the notice to Flagship regarding Plaintiff’s dispute that Equifax received from
12
     Plaintiff.
13
         53. Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant
14

15   information that it received from Plaintiff with regard to the subject account.

16       54. Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate
17   information that was the subject of Plaintiff’s dispute.
18
         55. Equifax violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without
19
     certification from Flagship that the information was complete and accurate, and without sending
20
     notice of the re-reporting to Plaintiff.
21

22       56. Equifax knew that the inaccurate reporting of the subject account in Plaintiff’s credit files

23   under the Flagship trade lines as having an erroneous monthly payment due would have a

24   significant adverse impact on Plaintiff’s credit worthiness and her ability to receive financing.
25       57. The FCRA requires that the credit reporting industry implement procedures and systems to
26
     promote accurate credit reporting.
27

28
                                                        9
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 10 of 12

 1      58. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,
 2   Equifax readily sold Plaintiff’s inaccurate and misleading reports to one or more third parties,
 3
     thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s creditworthiness.
 4
        59. By deviating from the standards established by the credit reporting industry and the FCRA,
 5
     Equifax acted with a reckless disregard for its duties to report accurate and complete consumer
 6

 7   credit information.

 8      60. It is Equifax’s regular business practice to continually report disputed information without

 9   taking the required investigatory steps to meaningfully verify such information as accurate.
10
        61. Equifax’s perpetual non-compliance with the requirements of the FCRA is indicative of the
11
     reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and
12
     reporting her credit information accurately.
13
        62. Equifax has exhibited a pattern of refusing to correct errors in consumer credit files despite
14

15   being on notice of patently false and materially misleading information contained in such files,

16   ultimately valuing its own bottom line above its significant responsibility to report accurate data on
17   consumers.
18
        63. As stated herein, Plaintiff has been harmed by Equifax’s conduct.
19
        WHEREFORE, Plaintiff, KATHY WEBSTER, respectfully requests that this Honorable Court
20
     enter judgment in her favor as follows:
21

22      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
23
        b. An order directing that Equifax immediately delete all of the inaccurate information from
24         Plaintiff’s credit reports and credit files;
25      c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
26         FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

27      d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
           pursuant to 15 U.S.C. §1681n;
28
                                                       10
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 11 of 12

 1      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
           FCRA violations, pursuant to 15 U.S.C. §1681n;
 2

 3      f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
           and 15 U.S.C. §1681o; and
 4
        g. Award any other relief as this Honorable Court deems just and appropriate.
 5

 6      COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                      (AGAINST FLAGSHIP)
 7
        64. Plaintiff restates and realleges paragraphs 1 through 63 as though fully set forth herein.
 8
        65. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 9
        66. The subject account arises out of a “debt” and “consumer debt” as defined by Cal. Civ.
10

11   Code § 1788.2(d) and (f).

12      67. Flagship is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

13          a. Violations of RFDCPA § 1788.17
14
        68. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
15
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
16
     comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act
17
     (“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
18

19   United States Code.”

20                          i. Violations of the FDCPA § 1692e
21      69. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
22
     deceptive, or misleading representation or means in connection with the collection of any debt.”
23
        70. In addition, this section enumerates specific violations, such as:
24
                “Communicating or threatening to communicate to any person credit information
25              which is known or which should be known to be false, including the failure to
                communicate that a disputed debt is disputed.” 15 U.S.C. §1692e(8); and
26
                 “The use of any false representation or deceptive means to collect or attempt to
27              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
                §1692e(10).
28
                                                        11
     Case 2:19-cv-01438-KJM-KJN Document 1 Filed 07/29/19 Page 12 of 12

 1
         71. Flagship violated §1692e, e(8), and e(10) when it communicated patently false and
 2
     damaging information to Equifax that Plaintiff was still responsible to make monthly payments,
 3

 4   despite the fact that she paid the subject account in full. In spite of Plaintiff’s fulfillment of her

 5   obligations to Flagship, as well as her written credit disputes, Flagship continued to willfully
 6   communicate false credit information to Equifax.
 7
         72. As plead herein, Plaintiff has been harmed and suffered damages as a result of Flagship’s
 8
     illegal actions.
 9
              WHEREFORE, Plaintiff, KATHY WEBSTER, respectfully requests that this Honorable
10

11   Court enter judgment in her favor as follows:

12       a. Declare that the practices complained of herein are unlawful and violate the aforementioned
            statute;
13
         b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
14

15       c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
            1788.30(b);
16
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
17          § 1788.30(c);
18
         e. Award any other relief as the Honorable Court deems just and proper.
19

20       Dated: July 29, 2019                      Respectfully submitted,

21                                                 By: /s/ Nicholas M. Wajda
                                                   Nicholas M. Wajda
22                                                 WAJDA LAW GROUP, APC
                                                   11400 West Olympic Boulevard, Suite 200M
23                                                 Los Angeles, California 90064
24                                                 Telephone: (310) 997-0471
                                                   Facsimile: (866) 286-8433
25                                                 Email: nick@wajdalawgroup.com

26

27

28
                                                       12
